Citation Nr: 0903201	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-26 288	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular and attendance of another person.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a chronic or recurrent right leg infection.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel
INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for 
entitlement to special monthly pension based on the need for 
regular and attendance of another person or at the housebound 
rate and compensation under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for a chronic or recurrent right leg 
infection.  After he was issued a statement of the case, the 
veteran perfected an appeal of these claims.

A December 2008 RO decision granted special monthly pension 
at the housebound rate.  As special monthly pension based on 
the need for regular and attendance of another person is a 
greater benefit (higher rate), this matter remained in 
appellate status.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351(a)(1) (2008).

Pursuant to the veteran's request, the RO scheduled him for a 
video conference hearing, but the record indicates that the 
veteran failed to appear for this hearing.  See 38 C.F.R. 
§ 20.704 (2008).  Moreover, as indicated below, the veteran 
has withdrawn his appeal.  Thus, there is no outstanding 
request for personal hearing.  See 38 C.F.R. §§ 
20.204, 20.704 (2008).


FINDING OF FACT

In a written statement dated January 15, 2009, the veteran's 
authorized representative clarified that the veteran was 
satisfied with the benefit granted after his claims were 
perfected; the letter indicates the veteran's desire to 
withdraw from appellate status all remaining claims on 
appeal.



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran's authorized represented, after the veteran had 
perfected his claims for entitlement to special monthly 
pension and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a right leg infection, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202.  Withdrawal may be made 
by the veteran or by his authorized representative.  See 38 
C.F.R. § 20.204.

In a written statement dated January 15, 2009, the veteran's 
authorized representative indicated that the veteran was 
satisfied ("happy") with the granting of special monthly 
pension and indicated that the veteran wanted to "drop all 
issues on appeal."  This statement from the authorized 
representative clearly indicated the veteran's desire to 
withdraw all remaining claims on appeal.  The statement 
fulfilled the form and content requirements for filing a 
withdrawal of appeal.  See 38 C.F.R. § 20.204.  Accordingly, 
as the appeal has been withdrawn, the Board does not have 
jurisdiction to review the appeal and it is dismissed.









ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


